As filed with the Securities and Exchange Commission on June 1, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-8352 LKCM Funds (Exact name of registrant as specified in charter) c/o Luther King Capital Management Corporation 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 (Address of principal executive offices) (Zip code) K&L Gates LLP 1treet, NW Washington, DC 20006 (Name and address of agent for service) 1-800-688-LKCM & 1-800-423-6369 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2010 Item 1. Schedule of Investments. LKCM Small Cap Equity Fund Schedule of Investments March 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 99.2% Aerospace & Defense - 1.5% Hexcel Corporation (a) $ Air Freight & Logistics - 2.2% Forward Air Corporation UTI Worldwide, Inc. (b) Auto Components - 1.1% LKQ Corporation (a) Capital Markets - 1.5% Raymond James Financial, Inc. Chemicals - 3.7% A. Schulman, Inc. Calgon Carbon Corporation (a) Cytec Industries Inc. Commercial Banks - 5.9% First Horizon National Corporation Glacier Bancorp, Inc. Pinnacle Financial Partners, Inc. (a) Prosperity Bancshares, Inc. Synovus Financial Corp. Texas Capital Bancshares, Inc. (a) Commercial Services & Supplies - 3.8% Administaff, Inc. Copart, Inc. (a) Resources Connection, Inc. (a) Communications Equipment - 0.6% Arris Group Inc. (a) Computers & Peripherals - 3.5% 3PAR, Inc. (a) Compellent Technologies, Inc. (a) Electronics For Imaging, Inc. (a) Netezza Corporation (a) Consumer Finance - 2.5% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 2.1% Packaging Corp of America Silgan Holdings Inc. Distributors - 1.4% WESCO International, Inc. (a) Diversified Consumer Services - 0.8% K12 Inc. (a) Diversified Manufacturing - 0.7% Raven Industries, Inc. Electrical Equipment - 1.4% Baldor Electric Company Electronic Equipment & Instruments - 4.2% Itron, Inc. (a) National Instruments Corporation Rofin-Sinar Technologies, Inc. (a) Trimble Navigation Limited (a) Energy Equipment & Services - 2.7% Core Laboratories N.V. (b) Dril-Quip, Inc. (a) Food & Staples Retailing - 0.5% Ruddick Corporation Health Care Equipment & Supplies - 4.9% American Medical Systems Holdings, Inc. (a) Conceptus Inc. (a) Meridian Bioscience, Inc. Merit Medical Systems, Inc. (a) NuVasive, Inc. (a) Health Care Providers & Services - 4.5% MWI Veterinary Supply, Inc. (a) PAREXEL International Corporation (a) PSS World Medical, Inc. (a) Hotels, Restaurants & Leisure - 2.8% BJ's Restaurants, Inc. (a) Boyd Gaming Corporation (a) LIFE TIME FITNESS, Inc. (a) Household Durables - 3.0% Jarden Corporation Tempur-Pedic International Inc. (a) Internet Software & Services - 2.7% Art Technology Group, Inc. (a) LogMeIn, Inc. (a) MercadoLibre Inc. (a) Investment Bank & Brokerage - 1.6% Broadpoint Gleacher Securities Inc. (a) Evercore Partners, Inc. - Class A IT Services - 1.1% ManTech International Corporation - Class A (a) Leisure Equipment & Products - 1.3% Brunswick Corporation Life Sciences Tools & Services - 1.4% PerkinElmer, Inc. Techne Corporation Machinery - 6.2% Actuant Corporation - Class A CIRCOR International, Inc. CLARCOR Inc. Kaydon Corporation The Middleby Corporation (a) Mueller Water Products, Inc. - Class A Marine - 1.0% Kirby Corporation (a) Media - 1.3% Live Nation Inc. (a) Metals & Mining - 1.6% Carpenter Technology Corporation Oil & Gas Drilling - 0.9% Atwood Oceanics, Inc. (a) Oil & Gas Exploration & Production Companies - 4.3% Brigham Exploration Company (a) Carrizo Oil & Gas, Inc. (a) Concho Resources Inc. (a) EXCO Resources, Inc. Rosetta Resources, Inc. (a) Pharmaceuticals - 0.9% Endo Pharmaceuticals Holdings Inc. (a) Semiconductor & Semiconductor Equipment - 2.1% FormFactor Inc. (a) Intersil Corporation - Class A Software - 7.6% ANSYS, Inc. (a) MedAssets Inc. (a) MicroStrategy Incorporated - Class A (a) Nuance Communications, Inc. (a) Solarwinds, Inc. (a) Sybase, Inc. (a) TIBCO Software Inc. (a) Specialty Retail - 8.5% DSW Inc. - Class A (a) Hibbett Sports Inc. (a) Lumber Liquidators Holdings, Inc. (a) Monro Muffler Brake, Inc. PetMed Express, Inc. Signet Jewelers Ltd. (a) (b) Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. (a) Textiles, Apparel & Luxury Goods - 1.4% The Warnaco Group, Inc. (a) TOTAL COMMON STOCKS (Cost $475,187,158) SHORT-TERM INVESTMENTS - 1.1% Money Market Funds (c) - 1.1% Federated Government Obligations Fund - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $6,392,203) Total Investments - 100.3% (Cost $481,579,361) Liabilities in Excess of Other Assets - (0.3)% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. LKCM Equity Fund Schedule of Investments March 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 95.1% Aerospace & Defense - 4.4% Honeywell International Inc. $ Raytheon Company Rockwell Collins, Inc. Beverages - 3.1% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 0.8% Gilead Sciences, Inc. (a) Capital Markets - 0.9% Northern Trust Corporation Chemicals - 5.9% Air Products and Chemicals, Inc. Calgon Carbon Corporation (a) E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Banks - 8.9% Bank of America Corporation Cullen/Frost Bankers, Inc. Glacier Bancorp, Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Wells Fargo & Company Commercial Services & Supplies - 1.4% Waste Management, Inc. Communications Equipment - 2.5% Cisco Systems, Inc. (a) Research In Motion Limited (a) (b) Computers & Peripherals - 5.1% Apple Inc. (a) EMC Corporation (a) International Business Machines Corporation Construction & Engineering - 0.5% Foster Wheeler AG (a) (b) Construction Materials - 1.6% Eagle Materials, Inc. Martin Marietta Materials, Inc. Containers & Packaging - 0.7% Ball Corporation Diversified Financial Services - 0.7% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.0% AT&T Inc. Electrical Equipment - 1.3% Emerson Electric Co. Electronic Equipment & Instruments - 2.8% Itron, Inc. (a) National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 0.8% Halliburton Company Food & Staples Retailing - 1.6% CVS Caremark Corporation Walgreen Company Health Care Equipment & Supplies - 6.6% Alcon, Inc. (b) Covidien plc (b) DENTSPLY International Inc. ResMed Inc. (a) Thermo Fisher Scientific, Inc. (a) Health Care Providers & Services - 1.1% Express Scripts, Inc. (a) Hotels, Restaurants & Leisure - 0.8% Carnival Corporation (b) Household Durables - 1.9% Jarden Corporation Household Products - 3.1% Energizer Holdings, Inc. (a) Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 0.7% General Electric Company Internet Software & Services - 2.1% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) Investment Bank & Brokerage - 0.6% The Goldman Sachs Group, Inc. Leisure Equipment & Products - 1.0% Brunswick Corporation Life Sciences Tools & Services - 0.9% PerkinElmer, Inc. Machinery - 1.8% Danaher Corporation Marine - 1.3% Kirby Corporation (a) Media - 0.8% Time Warner Inc. Metals & Mining - 2.4% Newmont Mining Corporation Peabody Energy Corporation Oil & Gas Exploration & Production Companies - 8.7% Cabot Oil & Gas Corporation ConocoPhillips EnCana Corporation (b) EOG Resources, Inc. Exxon Mobil Corporation Noble Energy, Inc. The Williams Companies, Inc. XTO Energy, Inc. Pharmaceuticals - 2.4% Abbott Laboratories Pfizer Inc. Professional Services - 0.9% Robert Half International, Inc. Semiconductor & Semiconductor Equipment - 1.8% Intel Corporation Texas Instruments, Incorporated Software - 4.4% Microsoft Corporation Nuance Communications, Inc. (a) Oracle Corporation Specialty Retail - 7.1% O'Reilly Automotive, Inc. (a) PetSmart, Inc. RadioShack Corporation Tiffany & Co. Tractor Supply Company Textiles, Apparel & Luxury Goods - 0.7% VF Corporation TOTAL COMMON STOCKS (Cost $39,274,243) SHORT-TERM INVESTMENTS - 4.9% Money Market Funds (c) - 4.9% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $2,585,099) Total Investments- 100.0% (Cost $41,859,342) Liabilities in Excess of Other Assets - 0.0% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows*: Cost of investments $41,859,342 Gross unrealized appreciation $12,126,515 Gross unrealized depreciation Net unrealized appreciation $10,961,819 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. LKCM Balanced Fund Schedule of Investments March 31, 2010 (Unaudited) Shares or Principal Amount Value COMMON STOCKS - 70.4% Aerospace & Defense - 2.2% General Dynamics Corporation $ Raytheon Company Air Freight & Logistics - 0.9% United Parcel Service, Inc. - Class B Asset Management - 1.0% Bank of New York Mellon Corporation Beverages - 2.2% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 1.9% Charles River Laboratories International, Inc. (a) Gilead Sciences, Inc. (a) Capital Markets - 1.2% Lazard Ltd. - Class A (b) Chemicals - 3.1% Air Products and Chemicals, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Banks - 4.1% Bank of America Corporation Cullen/Frost Bankers, Inc. Wells Fargo & Company Commercial Services & Supplies - 1.0% Waste Management, Inc. Communications Equipment - 1.9% Cisco Systems, Inc. (a) Harris Corporation Computers & Peripherals - 4.3% Apple Inc. (a) EMC Corporation (a) International Business Machines Corporation Containers & Packaging - 0.8% Ball Corporation Diversified Financial Services - 1.5% JPMorgan Chase & Co. Diversified Telecommunication Services - 0.8% AT&T Inc. Electrical Equipment - 1.2% Emerson Electric Co. Electronic Equipment & Instruments - 1.2% National Instruments Corporation Energy Equipment & Services - 1.1% Schlumberger Limited (b) Food & Staples Retailing - 4.3% CVS Caremark Corporation The Kroger Co. Walgreen Company Wal-Mart Stores, Inc. Health Care Equipment & Supplies - 2.6% Alcon, Inc. (b) Thermo Fisher Scientific, Inc. (a) Health Care Providers & Services - 1.4% Express Scripts, Inc. (a) Household Products - 2.9% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 1.3% General Electric Company Internet Software & Services - 1.2% Google Inc. - Class A (a) Investment Bank & Brokerage - 1.1% The Goldman Sachs Group, Inc. IT Services - 1.7% Accenture plc - Class A (b) Automatic Data Processing, Inc. Life Sciences Tools & Services - 0.7% PerkinElmer, Inc. Machinery - 1.2% Danaher Corporation Media - 4.1% CBS Corporation - Class B DIRECTTV - Class A (a) Time Warner Inc. The Walt Disney Company Multiline Retail - 1.1% Kohl's Corporation (a) Oil & Gas Exploration & Production Companies - 7.0% BP plc - ADR (b) Cabot Oil & Gas Corporation Chevron Corporation Denbury Resources Inc. (a) Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation XTO Energy, Inc. Pharmaceuticals - 2.3% Abbott Laboratories Teva Pharmaceutical Industries Ltd. - ADR (b) Professional Services - 0.6% Robert Half International, Inc. Software - 2.2% Nuance Communications, Inc. (a) Oracle Corporation Specialty Retail - 3.3% The Home Depot, Inc. O'Reilly Automotive, Inc. (a) PetSmart, Inc. Textiles, Apparel & Luxury Goods - 1.0% VF Corporation TOTAL COMMON STOCKS (Cost $7,604,797) CORPORATE BONDS - 25.5% Aerospace & Defense - 1.4% General Dynamics Corporation 4.50%, 08/15/2010 $ United Technologies Corporation 6.35%, 03/01/2011 Air Freight & Logistics - 0.4% United Parcel Service, Inc. 3.875%, 04/01/2014 Beverages - 3.0% Anheuser-Busch Companies, Inc. 5.75%, 04/01/2010 Anheuser-Busch Inbev Worldwide Inc. 3.00%, 10/15/2012 The Coca-Cola Company 5.35%, 11/15/2017 PepsiCo, Inc. 4.65%, 02/15/2013 Chemicals - 1.2% E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 Praxair, Inc. 2.125%, 06/14/2013 Commercial Banks - 0.6% Wells Fargo & Company 5.25%, 10/23/2012 Commercial Services & Supplies - 0.7% Waste Management, Inc. 7.375%, 08/01/2010 Communications Equipment - 0.5% Cisco Systems, Inc. 5.25%, 02/22/2011 Computers & Peripherals - 1.8% Dell Inc. 3.375%, 06/15/2012 Hewlett-Packard Company: 2.25%, 05/27/2011 4.50%, 03/01/2013 Containers & Packaging - 0.6% Ball Corporation 7.125%, 09/01/2016 Callable 09/01/2013 Diversified Telecommunication Services - 1.5% AT&T Inc.: 5.875%, 02/01/2012 5.10%, 09/15/2014 Electric Utilities - 0.7% Southern Company 5.30%, 01/15/2012 Electrical Equipment - 0.6% Emerson Electric Co. 4.50%, 05/01/2013 Food & Staples Retailing - 2.3% Costco Wholesale Corporation 5.30%, 03/15/2012 CVS Caremark Corporation 5.75%, 06/01/2017 Wal-Mart Stores, Inc. 4.55%, 05/01/2013 Food Products - 0.4% McCormick & Company, Incorporated 5.25%, 09/01/2013 Hotels, Restaurants & Leisure - 0.5% McDonald's Corporation 6.00%, 04/15/2011 Household Products - 0.8% The Procter & Gamble Company 4.60%, 01/15/2014 Industrial Conglomerates - 0.8% General Electric Company 5.00%, 02/01/2013 Insurance - 0.8% Berkshire Hathaway Inc. 4.85%, 01/15/2015 Investment Bank & Brokerage - 1.0% The Goldman Sachs Group, Inc.: 5.25%, 04/01/2013 5.50%, 11/15/2014 Metals & Mining - 0.7% Alcoa Inc. 5.375%, 01/15/2013 Multiline Retail - 0.4% J.C. Penney Co., Inc. 7.65%, 08/15/2016 Multi-Utilities & Unregulated Power - 0.4% Duke Energy Corp. 6.25%, 01/15/2012 Oil & Gas Exploration & Production Companies - 2.9% Apache Corporation 5.625%, 01/15/2017 ConocoPhillips 5.50%, 04/15/2013 EOG Resources, Inc. 6.125%, 10/01/2013 Noble Energy, Inc. 5.25%, 04/15/2014 Pharmaceuticals - 0.4% Abbott Laboratories 5.15%, 11/30/2012 Software - 1.1% Oracle Corporation 5.00%, 01/15/2011 TOTAL CORPORATE BONDS (Cost $3,475,126) U.S. GOVERNMENT & AGENCY ISSUES - 0.8% Fannie Mae - 0.8% 5.00%, 02/16/2012 TOTAL U.S. GOVERNMENT & AGENCY ISSUES (Cost $99,450) SHORT-TERM INVESTMENTS - 3.0% Corporate Bonds - 0.5% The Home Depot, Inc. 4.625%, 08/15/2010 Money Market Funds (c) - 2.5% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $433,021) Total Investments - 99.7% (Cost $11,612,394) Other Assets in Excess of Liabilities - 0.3% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows*: Cost of investments $11,612,394 Gross unrealized appreciation $2,681,737 Gross unrealized depreciation Net unrealized appreciation $2,565,189 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. LKCM Fixed Income Fund Schedule of Investments March 31, 2010 (Unaudited) Shares or Principal Amount Value CORPORATE BONDS - 87.1% Aerospace & Defense - 3.3% General Dynamics Corporation: 4.25%, 05/15/2013 $ $ 5.25%, 02/01/2014 5.375%, 08/15/2015 Lockheed Martin Corporation 7.65%, 05/01/2016 Rockwell Collins, Inc. 4.75%, 12/01/2013 United Technologies Corporation: 7.125%, 11/15/2010 6.10%, 05/15/2012 Air Freight & Logistics - 0.4% United Parcel Service, Inc. 3.875%, 04/01/2014 Asset Management - 0.6% Mellon Funding Corporation 6.40%, 05/14/2011 Beverages - 4.9% Anheuser-Busch Inbev Worldwide Inc. 3.00%, 10/15/2012 The Coca-Cola Company: 5.75%, 03/15/2011 3.625%, 03/15/2014 5.35%, 11/15/2017 PepsiCo, Inc.: 4.65%, 02/15/2013 7.90%, 11/01/2018 Building Products - 1.1% Masco Corporation 5.875%, 07/15/2012 Chemicals - 3.1% E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 The Lubrizol Corporation 5.50%, 10/01/2014 Praxair, Inc.: 6.375%, 04/01/2012 5.25%, 11/15/2014 Commercial Banks - 1.8% Bank of America Corporation: 7.375%, 05/15/2014 5.375%, 06/15/2014 Frost National Bank, 6.875%, 08/01/2011 Commercial Services & Supplies - 3.4% Allied Waste North America Inc.: 6.50%, 11/15/2010 5.75%, 02/15/2011 Pitney Bowes Inc.: 4.625%, 10/01/2012 3.875%, 06/15/2013 Republic Services, Inc. 5.50%, 09/15/2019 Waste Management, Inc. 7.375%, 08/01/2010 Communications Equipment - 3.3% Cisco Systems, Inc.: 5.25%, 02/22/2011 2.90%, 11/17/2014 5.50%, 02/22/2016 4.95%, 02/15/2019 Harris Corporation: 5.00%, 10/01/2015 6.375%, 06/15/2019 Computers & Peripherals - 5.7% Dell Inc.: 3.375%, 06/15/2012 5.625%, 04/15/2014 Hewlett-Packard Company: 4.25%, 02/24/2012 6.50%, 07/01/2012 4.50%, 03/01/2013 International Business Machines Corporation: 4.95%, 03/22/2011 2.10%, 05/06/2013 5.70%, 09/14/2017 Consumer Finance - 0.7% Western Union Company 5.93%, 10/01/2016 Containers & Packaging - 2.9% Ball Corporation: 6.875%, 12/15/2012 Callable 12/15/2010 7.125%, 09/01/2016 Callable 09/01/2013 Packaging Corp. of America 5.75%, 08/01/2013 Diversified Manufacturing - 1.1% Honeywell International Inc.: 4.25%, 03/01/2013 3.875%, 02/15/2014 Diversified Telecommunication Services - 3.6% AT&T Inc.: 6.25%, 03/15/2011 5.10%, 09/15/2014 BellSouth Corporation 6.00%, 10/15/2011 Verizon Communications Inc.: 5.25%, 04/15/2013 5.55%, 02/15/2016 5.50%, 02/15/2018 Electric Utilities - 0.7% Southern Power Co. 4.875%, 07/15/2015 Electrical Equipment - 0.3% Emerson Electric Co. 4.50%, 05/01/2013 Energy Equipment & Services - 1.6% Baker Hughes Incorporated 6.50%, 11/15/2013 Weatherford International, Inc. (b) 6.35%, 06/15/2017 Food & Staples Retailing - 6.2% Costco Wholesale Corporation 5.30%, 03/15/2012 CVS Caremark Corporation: 5.75%, 08/15/2011 4.875%, 09/15/2014 5.75%, 06/01/2017 Sysco Corporation 4.20%, 02/12/2013 Walgreen Company 4.875%, 08/01/2013 Wal-Mart Stores, Inc. 4.55%, 05/01/2013 Food Products - 1.7% The Hershey Company 4.85%, 08/15/2015 McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 3.7% Fisher Scientific International Inc. 6.125%, 07/01/2015 Callable 07/01/2010 Medtronic, Inc. 4.50%, 03/15/2014 Thermo Fisher Scientific, Inc. (a): 2.15%, 12/28/2012 (Acquired 12/23/2009 through 12/29/2009, Aggregate Cost $1,891,622) 3.25%, 11/20/2014 (Acquired 01/21/2010, Cost $896,994) Health Care Providers & Services - 1.4% Express Scripts, Inc.: 5.25%, 06/15/2012 6.25%, 06/15/2014 Hotels, Restaurants & Leisure - 1.4% McDonald's Corporation: 6.00%, 04/15/2011 5.35%, 03/01/2018 Household Durables - 1.3% Jarden Corporation 7.50%, 05/01/2017 Callable 05/01/2012 Household Products - 2.3% Kimberly-Clark Corporation 5.625%, 02/15/2012 The Procter & Gamble Company: 1.375%, 08/01/2012 4.60%, 01/15/2014 8.00%, 09/01/2024 Putable 09/01/2014 Industrial Conglomerates - 2.2% 3M Co. 4.375%, 08/15/2013 General Electric Company 5.00%, 02/01/2013 Insurance - 0.9% Berkshire Hathaway Inc. 4.85%, 01/15/2015 Investment Bank & Brokerage - 1.4% The Goldman Sachs Group, Inc.: 3.625%, 08/01/2012 5.125%, 01/15/2015 Machinery - 0.6% Dover Corporation 6.50%, 02/15/2011 Media - 3.2% Time Warner Inc. 5.50%, 11/15/2011 Viacom Inc. 6.625%, 05/15/2011 The Walt Disney Company: 4.70%, 12/01/2012 5.625%, 09/15/2016 Metals & Mining - 3.6% Alcoa Inc.: 6.00%, 01/15/2012 5.375%, 01/15/2013 5.55%, 02/01/2017 Peabody Energy Corporation: 6.875%, 03/15/2013 Callable 06/18/2010 5.875%, 04/15/2016 Callable 06/18/2010 Multiline Retail - 0.8% J.C. Penney Co., Inc. 7.65%, 08/15/2016 Kohl's Corporation 6.25%, 12/15/2017 Target Corporation 6.35%, 01/15/2011 Multi-Utilities & Unregulated Power - 0.7% Duke Energy Corp. 6.25%, 01/15/2012 Oil & Gas Drilling - 1.0% Transocean Inc. (b) 6.625%, 04/15/2011 Oil & Gas Exploration & Production Companies - 7.5% Apache Corporation 6.25%, 04/15/2012 Burlington Resources Finance Company (b) 6.68%, 02/15/2011 Conoco Funding Company (b) 6.35%, 10/15/2011 ConocoPhillips 4.75%, 10/15/2012 Devon Financing Corp. ULC (b) 6.875%, 09/30/2011 EOG Resources, Inc. 6.125%, 10/01/2013 Marathon Oil Corporation 5.90%, 03/15/2018 Noble Energy, Inc. 5.25%, 04/15/2014 Range Resources Corporation 8.00%, 05/15/2019 Callable 5/15/2014 XTO Energy, Inc. 6.25%, 04/15/2013 Pharmaceuticals - 2.5% Abbott Laboratories 5.15%, 11/30/2012 Eli Lilly & Company 4.20%, 03/06/2014 Teva Pharmaceutical Industries Ltd. 5.55%, 02/01/2016 Road & Rail - 2.7% Burlington Northern Santa Fe Corporation: 6.75%, 07/15/2011 5.65%, 05/01/2017 Norfolk Southern Corporation 5.257%, 09/17/2014 Union Pacific Corporation 6.125%, 01/15/2012 Software - 2.2% Microsoft Corporation 2.95%, 06/01/2014 Oracle Corporation 5.25%, 01/15/2016 Specialty Retail - 1.3% Lowe's Companies, Inc. 5.00%, 10/15/2015 The Sherwin-Williams Company 3.125%, 12/15/2014 TOTAL CORPORATE BONDS (Cost $126,504,402) PREFERRED STOCKS - 0.6% Investment Bank & Brokerage - 0.6% The Goldman Sachs Group, Inc. $ Callable 04/25/2010 TOTAL PREFERRED STOCKS (Cost $1,000,000) U.S. GOVERNMENT & AGENCY ISSUES - 5.4% Fannie Mae - 0.7% 5.00%, 03/15/2016 Federal Home Loan Bank - 1.1% 5.50%, 08/13/2014 4.875%, 05/17/2017 Freddie Mac - 1.4% 5.55%, 10/04/2016 Callable 10/04/2011 5.125%, 11/17/2017 U.S. Treasury Inflation Indexed Bonds - 1.2% 2.375%, 04/15/2011 3.375%, 01/15/2012 U.S. Treasury Notes - 1.0% 4.25%, 11/15/2014 4.25%, 08/15/2015 4.50%, 02/15/2016 TOTAL US GOVERNMENT & AGENCY ISSUES (Cost $7,818,356) SHORT-TERM INVESTMENTS - 5.1% Corporate Bonds - 2.2% Allied Waste North America Inc. 5.75%, 02/15/2011 The Home Depot, Inc. 4.625%, 08/15/2010 Money Market Funds (c) - 2.9% Federated Government Obligations Fund - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $7,842,697) Total Investments - 98.2% (Cost $143,165,455) Other Assets in Excess of Liabilities - 1.8% TOTAL NET ASSETS - 100.0% $ (a) Restricted security, purchased in Rule 144A private offering.Resale to the public may require registration or may extend only to qualified institutional buyers. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows*: Cost of investments $143,165,455 Gross unrealized appreciation $7,442,021 Gross unrealized depreciation Net unrealized appreciation $7,247,490 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. LKCM International Fund Schedule of Investments March 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 94.7% AUSTRALIA - 5.4% Airlines - 0.3% Qantas Airways Limited $ Beverages - 0.1% Foster's Group Limited Chemicals - 0.2% Incitec Pivot Limited Commercial Banks - 1.7% Australia and New Zealand Banking Group Limited Commonwealth Bank of Australia National Australia Bank Limited Westpac Banking Corporation Commercial Services & Supplies - 0.2% Brambles Limited Containers & Packaging - 0.5% Amcor Limited Diversified Operations - 0.8% BHP Billiton Limited Food & Staples Retailing - 0.1% Wesfarmers Ltd. Insurance - 0.1% Insurance Australia Group Limited Media - 0.2% News Corporation - Class B Metals & Mining - 0.3% Newcrest Mining Limited Rio Tinto Limited Oil & Gas Exploration & Production Companies - 0.4% Origin Energy Limited Santos Limited Road & Rail - 0.5% Asciano Group (a) Toll Holdings Limited Total Australia DENMARK - 0.8% Beverages - 0.8% Carlsberg A/S - B Shares Total Denmark FRANCE - 9.2% Automobiles - 1.0% Renault SA (a) Commercial Banks - 1.7% BNP Paribas Electronic Equipment & Instruments - 1.9% Alstom Food & Staples Retailing - 1.0% Carrefour SA Pharmaceuticals - 1.7% Sanofi-Aventis Road & Rail - 1.9% Groupe Eurotunnel SA (a) Groupe Eurotunnel SA Total France GERMANY - 9.4% Automobiles - 3.6% Continental AG (a) Daimler AG Chemicals - 3.8% BASF SE Bayer AG Food & Staples Retailing - 0.3% Metro AG Insurance - 1.7% Allianz SE Total Germany HONG KONG - 1.8% Commercial Banks - 0.2% BOC Hong Kong (Holdings) Limited Diversified Operations - 0.6% First Pacific Company Limited Hutchison Whampoa Limited Wharf (Holdings) Limited Electric Utilities - 0.1% Hongkong Electric Holdings Limited Gas Utilities - 0.1% Hong Kong and China Gas Company Limited Marine - 0.2% Orient Overseas International Ltd Shun Tak Holdings Limited Real Estate - 0.3% Sun Hung Kai Properties Limited Specialty Retail - 0.3% Esprit Holdings Limited Total Hong Kong JAPAN - 28.8% Auto Components - 0.5% BRIDGESTONE CORPORATION Automobiles - 2.3% Fuji Heavy Industries Ltd. Toyota Motor Corporation Building Products - 0.6% Asahi Glass Company, Limited Nippon Sheet Glass Company, Limited Chemicals - 0.5% Mitsui Chemicals, Inc. Commercial Banks - 3.6% The Bank of Yokohama, Ltd. Mitsubishi UFJ Financial Group, Inc. Sumitomo Mitsui Financial Group, Inc. Commercial Services & Supplies - 0.8% FUJIFILM Holdings Corporation TOPPAN PRINTING CO., LTD. Computers & Peripherals - 0.4% NEC Corporation Construction & Engineering - 0.4% TAISEI CORPORATION Distributors - 1.4% Marubeni Corporation MITSUI & CO., LTD. Electronic Equipment & Instruments - 4.8% Hitachi, Ltd. (a) NIDEC CORPORATION OMRON Corporation PIONEER CORPORATION (a) Shimadzu Corporation Sony Corporation Taiyo Yuden Co., Ltd. TOSHIBA CORPORATION (a) Financial Services - 0.5% ORIX Corporation Household Durables - 0.6% Makita Corporation Insurance - 0.6% T & D Holdings, Inc. Investment Bank & Brokerage - 0.6% Nomura Holdings, Inc. IT Services - 0.3% ITOCHU Techno-Solutions Corporation Machinery - 2.6% FUJI ELECTRIC HOLDINGS CO., LTD (a) Mitsubishi Heavy Industries, Ltd. MORI SEIKI CO., LTD. SUMITOMO HEAVY INDUSTRIES, LTD. (a) Marine - 0.9% Kawasaki Kisen Kaisha, Ltd. (a) Nippon Yusen Kabushiki Kaisha Metals & Mining - 1.8% JFE Holdings, Inc. Mitsui Mining & Smelting Company, Limited Sumitomo Metal Industries, Ltd. TOHO TITANIUM COMPANY, LIMITED Office Electronics - 1.0% CANON INC. Oil & Gas Exploration & Production Companies - 0.4% COSMO OIL COMPANY, LIMITED Real Estate - 1.7% DAITO TRUST CONSTRUCTION CO., LTD. Mitsubishi Estate Company Ltd. NTT URBAN DEVELOPMENT CORPORATION Sumitomo Realty & Development Co., Ltd. Semiconductor & Semiconductor Equipment - 0.8% SUMCO CORPORATION (a) Tokyo Electron Limited Software - 0.5% Nintendo Co., Ltd. Specialty Retail - 0.7% YAMADA DENKI CO., LTD. Wireless Telecommunication Services - 0.5% NTT DoCoMo, Inc. Total Japan LUXEMBOURG - 1.7% Metals & Mining - 1.7% ArcelorMittal Total Luxembourg NETHERLANDS - 4.9% Diversified Financial Services - 1.7% ING Groep N.V. (a) Oil & Gas Exploration & Production Companies - 2.4% Royal Dutch Shell plc - Class A Semiconductors & Semiconductor Equipment - 0.8% ASML Holding N.V. Total Netherlands NORWAY - 1.6% Oil & Gas Exploration & Production Companies - 1.6% StatoilHydro ASA Total Norway SINGAPORE - 0.7% Commercial Banks - 0.2% United Overseas Bank Limited Diversified Operations - 0.2% Keppel Corporation Limited Diversified Telecommunication Services - 0.2% Singapore Telecommunications Limited Food Products - 0.1% Wilmar International Ltd. Total Singapore SPAIN - 1.9% Diversified Telecommunication Services - 1.9% Telefonica S.A. Total Spain SWEDEN - 1.3% Machinery - 1.3% Sandvik AB Total Sweden SWITZERLAND - 2.2% Capital Markets - 2.2% Credit Suisse Group AG Total Switzerland UNITED KINGDOM - 25.0% Airlines - 1.6% British Airways PLC (a) Beverages - 0.8% SABMiller plc Commercial Banks - 6.2% Barclays plc Lloyds Banking Group plc (a) Royal Bank of Scotland Group plc (a) Diversified Operations - 1.7% Rolls-Royce Group plc (a) Food & Staples Retailing - 1.5% Tesco plc Hotels, Restaurants & Leisure - 0.8% Carnival plc Metals & Mining - 6.2% African Barrick Gold Ltd. (a) Petra Diamonds Limited (a) Rio Tinto plc Xstrata plc Oil & Gas Exploration & Production Companies - 2.6% Cairn Energy PLC (a) Tullow Oil plc Pharmaceuticals - 2.3% AstraZeneca plc Tobacco - 1.3% Imperial Tobacco Group plc Total United Kingdom TOTAL COMMON STOCKS (Cost $38,419,359) PREFERRED STOCKS - 2.7% GERMANY - 2.7% Automobiles - 2.7% Porsche Automobil Holding SE Volkswagen AG Volkswagen AG- Unlisted (a) TOTAL PREFERRED STOCKS (Cost $1,134,169) RIGHTS - 0.0% GERMANY - 0.0% Automobiles - 0.0% Volkswagen AG (a) TOTAL RIGHTS (Cost $1,976) Total Investments - 97.4% (Cost $39,555,504) Other Assets in Excess of Liabilities - 2.6% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. Forward Currency Exchange Contracts At March 31, 2010, the Fund had entered into "position hedge" forward currency exchange contracts that obligated the Fund to deliver and receive specified amounts of currencies at a specified future date.The contracts combined had net unrealized appreciation of $84,041 as of March 31, 2010.The terms of the open contracts are as follows: Settlement Currency to U.S. $ Value at Currency to U.S. $ Value at Date be Delivered March 31, 2010 be Received March 31, 2010 Asset Liability 4/23/2010 EURO AUD 4/23/2010 EURO SF 4/23/2010 GBP EURO 4/23/2010 JPY EURO - 4/23/2010 NK EURO 4/23/2010 EURO SK 4/23/2010 GBP USD - 4/28/2010 GBP USD - 4/28/2010 JPY USD - AUD Australian Dollar EURO Euro GBP British Pound JPY Japanese Yen NK Norwegian Kroner SF Swiss Franc SK Swedish Krona USD U.S. Dollar The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. LKCM Aquinas Value Fund Schedule of Investments March 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 96.3% Air Freight & Logistics - 1.2% C.H. Robinson Worldwide, Inc. $ Asset Management - 1.8% Bank of New York Mellon Corporation Auto Components - 1.8% LKQ Corporation (a) Beverages - 2.4% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 1.5% Gilead Sciences, Inc. (a) Building Products - 2.0% Masco Corporation Capital Markets - 2.3% Lazard Ltd. - Class A (b) Chemicals - 3.0% FMC Corporation Praxair, Inc. Commercial Banks - 4.1% BOK Financial Corporation Wells Fargo & Company Commercial Services & Supplies - 1.8% Waste Management, Inc. Communications Equipment - 1.7% Cisco Systems, Inc. (a) Computers & Peripherals - 5.2% Brocade Communications Systems, Inc. (a) EMC Corporation (a) International Business Machines Corporation Consumer Finance - 2.4% American Express Company Diversified Financial Services - 2.6% JPMorgan Chase & Co. Diversified Telecommunication Services - 3.4% AT&T Inc. Verizon Communications Inc. Electrical Equipment - 2.8% Emerson Electric Co. Roper Industries, Inc. Electronic Equipment & Instruments - 1.5% National Instruments Corporation Energy Equipment & Services - 3.4% Nabors Industries Ltd. (a) (b) Noble Corporation (b) Schlumberger Limited (b) Food & Staples Retailing - 1.4% CVS Caremark Corporation Health Care Equipment & Supplies - 6.1% DENTSPLY International Inc. ResMed Inc. (a) Thermo Fisher Scientific, Inc. (a) Insurance - 2.1% HCC Insurance Holdings, Inc. Internet Software & Services - 3.6% Akamai Technologies, Inc. (a) IT Services - 1.6% Accenture plc - Class A (b) Leisure Equipment & Products - 1.6% Brunswick Corporation Machinery - 1.8% Danaher Corporation Media - 3.8% CBS Corporation - Class B Cinemark Holdings, Inc. Metals & Mining - 2.1% Peabody Energy Corporation Multiline Retail - 2.5% Kohl's Corporation (a) Multi-Utilities & Unregulated Power - 2.2% Duke Energy Corporation MDU Resources Group, Inc. Oil & Gas Exploration & Production Companies - 7.7% Cabot Oil & Gas Corporation ConocoPhillips Denbury Resources Inc. (a) EXCO Resources, Inc. Exxon Mobil Corporation Range Resources Corporation Personal Products - 2.0% Avon Products, Inc. Professional Services - 2.0% Robert Half International, Inc. Software - 3.5% Nuance Communications, Inc. (a) Oracle Corporation Specialty Retail - 7.4% Collective Brands, Inc. (a) Foot Locker, Inc. The Home Depot, Inc. PetSmart, Inc. RadioShack Corporation TOTAL COMMON STOCKS (Cost $31,545,937) SHORT-TERM INVESTMENTS - 3.9% Money Market Funds (c) - 3.9% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $1,524,981) Total Investments - 100.2% (Cost $33,070,918) Liabilities in Excess of Other Assets - (0.2)% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows*: Cost of investments $33,070,918 Gross unrealized appreciation $6,436,951 Gross unrealized depreciation Net unrealized appreciation $6,061,494 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. LKCM Aquinas Growth Fund Schedule of Investments March 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 93.4% Aerospace & Defense - 3.5% Rockwell Collins, Inc. $ Air Freight & Logistics - 3.7% C.H. Robinson Worldwide, Inc. FedEx Corp. Beverages - 1.6% The Coca-Cola Company Biotechnology - 1.3% Gilead Sciences, Inc. (a) Capital Markets - 1.5% T. Rowe Price Group Inc. Chemicals - 3.3% FMC Corporation Monsanto Company Commercial Services & Supplies - 1.5% Copart, Inc. (a) Communications Equipment - 2.5% Cisco Systems, Inc. (a) Research In Motion Limited (a) (b) Computers & Peripherals - 11.3% Apple Inc. (a) EMC Corporation (a) Hewlett-Packard Company International Business Machines Corporation Construction & Engineering - 1.5% Foster Wheeler AG (a) (b) Distributors - 1.6% Fastenal Company Diversified Financial Services - 5.1% JPMorgan Chase & Co. Visa Inc. - Class A Electrical Equipment - 2.8% Emerson Electric Co. Electronic Equipment & Instruments - 2.0% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 1.0% Halliburton Co. Food & Staples Retailing - 4.4% Costco Wholesale Corporation CVS Caremark Corporation Walgreen Company Health Care Equipment & Supplies - 4.5% Covidien plc (b) DENTSPLY International Inc. Thermo Fisher Scientific, Inc. (a) Health Care Providers & Services - 1.1% Express Scripts, Inc. (a) Hotels, Restaurants & Leisure - 2.3% Carnival Corporation (b) Starbucks Corporation (a) Household Products - 4.9% Colgate-Palmolive Company Energizer Holdings, Inc. (a) The Procter & Gamble Company Insurance - 2.0% Prudential Financial, Inc. Internet Software & Services - 6.6% Akamai Technologies, Inc. (a) Amazon.com, Inc. (a) Google Inc. - Class A (a) Investment Bank & Brokerage - 1.2% Morgan Stanley Life Sciences Tools & Services - 1.3% PerkinElmer, Inc. Machinery - 2.3% Danaher Corporation Metals & Mining - 1.4% Reliance Steel & Aluminum Co. Oil & Gas Exploration & Production Companies - 5.4% Brigham Exploration Company (a) Denbury Resources Inc. (a) EXCO Resources, Inc. Range Resources Corporation Semiconductor & Semiconductor Equipment - 1.9% Intel Corporation Software - 4.7% Citrix Systems, Inc. (a) Nuance Communications, Inc. (a) Oracle Corporation Sybase, Inc. (a) Specialty Retail - 3.6% Guess?, Inc. Tractor Supply Company Textiles, Apparel & Luxury Goods - 1.6% VF Corporation TOTAL COMMON STOCKS (Cost $26,407,654) SHORT-TERM INVESTMENTS - 6.9% Money Market Funds (c) - 6.9% The AIM STIT - Treasury Portfolio - Institutional Shares, 0.03% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $2,452,460) Total Investments - 100.3% (Cost $28,860,114) Liabilities in Excess of Other Assets - (0.3)% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows*: Cost of investments $28,860,114 Gross unrealized appreciation $6,945,073 Gross unrealized depreciation Net unrealized appreciation $6,852,608 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. LKCM Aquinas Small Cap Fund Schedule of Investments March 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 93.2% Aerospace & Defense - 1.5% Hexcel Corporation (a) $ Air Freight & Logistics - 2.1% Forward Air Corporation UTI Worldwide, Inc. (b) Auto Components - 1.1% LKQ Corporation (a) Capital Markets - 1.4% Raymond James Financial, Inc. Chemicals - 3.5% A. Schulman, Inc. Calgon Carbon Corporation (a) Cytec Industries, Inc. Commercial Banks - 5.7% First Horizon National Corporation Glacier Bancorp, Inc. Pinnacle Financial Partners, Inc. (a) Prosperity Bancshares, Inc. Synovus Financial Corp. Texas Capital Bancshares, Inc. (a) Commercial Services & Supplies - 2.1% Copart, Inc. (a) Resources Connection, Inc. (a) Communications Equipment - 0.6% Arris Group Inc. (a) Computers & Peripherals - 3.5% 3PAR, Inc. (a) Compellent Technologies, Inc. (a) Electronics For Imaging, Inc. (a) Netezza Corporation (a) Consumer Finance - 2.5% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 2.1% Packaging Corp of America Silgan Holdings Inc. Distributors - 1.4% WESCO International, Inc. (a) Diversified Consumer Services - 0.8% K12 Inc. (a) Diversified Manufacturing - 0.7% Raven Industries, Inc. Electrical Equipment - 1.4% Baldor Electric Company Electronic Equipment & Instruments - 4.6% Itron, Inc. (a) National Instruments Corporation Rofin-Sinar Technologies, Inc. (a) Trimble Navigation Limited (a) Energy Equipment & Services - 2.6% Core Laboratories N.V. (b) Dril-Quip, Inc. (a) Food & Staples Retailing - 0.5% Ruddick Corporation Health Care Equipment & Supplies - 1.4% Meridian Bioscience, Inc. Merit Medical Systems, Inc. (a) Health Care Providers & Services - 4.8% MWI Veterinary Supply, Inc. (a) PAREXEL International Corporation (a) PSS World Medical, Inc. (a) Hotels, Restaurants & Leisure - 2.7% BJ's Restaurants, Inc. (a) Boyd Gaming Corporation (a) LIFE TIME FITNESS, Inc. (a) Household Durables - 2.9% Jarden Corporation Tempur-Pedic International Inc. (a) Internet Software & Services - 3.0% Art Technology Group, Inc. (a) LogMeIn, Inc. (a) MercadoLibre Inc. (a) Investment Bank & Brokerage - 1.6% Broadpoint Gleacher Securities Inc. (a) Evercore Partners Inc. - Class A IT Services - 1.1% ManTech International Corporation - Class A (a) Leisure Equipment & Products - 1.3% Brunswick Corporation Life Sciences Tools & Services - 1.2% PerkinElmer, Inc. Machinery - 6.0% Actuant Corporation - Class A CIRCOR International, Inc. CLARCOR Inc. Kaydon Corporation The Middleby Corporation (a) Mueller Water Products, Inc. - Class A Marine - 0.9% Kirby Corporation (a) Media - 1.2% Live Nation Inc. (a) Metals & Mining - 1.6% Carpenter Technology Corporation Oil & Gas Drilling - 0.8% Atwood Oceanics, Inc. (a) Oil & Gas Exploration & Production Companies - 4.1% Brigham Exploration Company (a) Carrizo Oil & Gas, Inc. (a) Concho Resources Inc. (a) EXCO Resources, Inc. Rosetta Resources, Inc. (a) Pharmaceuticals - 1.0% Endo Pharmaceuticals Holdings Inc. (a) Semiconductor & Semiconductor Equipment - 2.1% Formfactor Inc. (a) Intersil Corporation - Class A Software - 7.4% ANSYS, Inc. (a) MedAssets Inc. (a) MicroStrategy Incorporated - Class A (a) Nuance Communications, Inc. (a) Solarwinds, Inc. (a) Sybase, Inc. (a) TIBCO Software Inc. (a) Specialty Retail - 8.6% DSW Inc. - Class A (a) Hibbett Sports Inc. (a) Lumber Liquidators Holdings, Inc. (a) Monro Muffler Brake, Inc. PetMed Express, Inc. Signet Jewelers Ltd. (a) (b) Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. (a) Textiles, Apparel & Luxury Goods - 1.4% The Warnaco Group, Inc. (a) TOTAL COMMON STOCKS (Cost $4,664,744) SHORT-TERM INVESTMENTS - 6.8% Money Market Funds (c) - 6.8% The AIM STIT - Treasury Portfolio - Institutional Shares, 0.03% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.02% Federated Treasury Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $419,231) Total Investments - 100.0% (Cost $5,083,975) Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows*: Cost of investments $5,083,975 Gross unrealized appreciation $1,182,315 Gross unrealized depreciation Net unrealized appreciation $1,114,195 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. LKCM Aquinas Fixed Income Fund Schedule of Investments March 31, 2010 (Unaudited) Shares or Principal Amount Value CORPORATE BONDS - 81.5% Aerospace & Defense - 0.9% United Technologies Corporation 6.35%, 03/01/2011 $ $ Beverages - 5.1% Anheuser-Busch Inbev Worldwide Inc. 3.00%, 10/15/2012 The Coca-Cola Company: 5.75%, 03/15/2011 5.35%, 11/15/2017 PepsiCo, Inc. 4.65%, 02/15/2013 Building Products - 0.9% Masco Corporation 5.875%, 07/15/2012 Chemicals - 3.9% E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 The Lubrizol Corporation 5.50%, 10/01/2014 Commercial Banks - 2.3% Frost National Bank 6.875%, 08/01/2011 Wells Fargo & Company 5.25%, 10/23/2012 Commercial Services & Supplies - 4.8% Allied Waste North America, Inc. 5.75%, 02/15/2011 Pitney Bowes Inc. 4.625%, 10/01/2012 Waste Management, Inc.: 7.375%, 08/01/2010 6.375%, 11/15/2012 Communications Equipment - 4.8% Cisco Systems, Inc.: 5.25%, 02/22/2011 4.95%, 02/15/2019 Harris Corporation: 5.00%, 10/01/2015 6.375%, 06/15/2019 Computers & Peripherals - 5.6% Dell Inc.: 3.375%, 06/15/2012 5.625%, 04/15/2014 Hewlett-Packard Company: 4.25%, 02/24/2012 4.50%, 03/01/2013 International Business Machines Corporation 2.10%, 05/06/2013 Consumer Finance - 1.8% Western Union Company 5.93%, 10/01/2016 Containers & Packaging - 1.7% Ball Corporation: 6.875%, 12/15/2012 Callable 12/15/2010 7.125%, 09/01/2016 Callable 09/01/2013 Diversified Manufacturing - 1.3% Honeywell International Inc.: 4.25%, 03/01/2013 3.875%, 02/15/2014 Diversified Telecommunication Services - 2.0% BellSouth Corporation 6.00%, 10/15/2011 Verizon Communications, Inc. 5.50%, 02/15/2018 Electrical Equipment - 0.7% Emerson Electric Co. 4.50%, 05/01/2013 Energy Equipment & Services - 3.2% Baker Hughes Incorporated 6.50%, 11/15/2013 Weatherford International, Inc.: (b) 5.95%, 06/15/2012 6.35%, 06/15/2017 Food & Staples Retailing - 4.5% CVS Caremark Corporation: 5.75%, 08/15/2011 4.875%, 09/15/2014 5.75%, 06/01/2017 Walgreen Company 4.875%, 08/01/2013 Food Products - 2.7% The Hershey Company 4.85%, 08/15/2015 McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 2.6% Fisher Scientific International Inc. 6.125%, 07/01/2015 Callable 07/01/2010 Medtronic, Inc. 4.50%, 03/15/2014 Thermo Fisher Scientific, Inc. (a) 3.25%, 11/20/2014 (Acquired 01/21/2010, Cost $99,666) Hotels, Restaurants & Leisure - 0.9% McDonald's Corporation 6.00%, 04/15/2011 Household Durables - 0.8% Jarden Corporation 7.50%, 05/01/2017 Callable 05/01/2012 Household Products - 2.9% Kimberly-Clark Corporation 5.625%, 02/15/2012 The Procter & Gamble Company 8.00%, 09/01/2024 Putable 09/01/2014 Industrial Conglomerates - 1.6% 3M Co. 4.375%, 08/15/2013 Investment Bank & Brokerage - 0.9% The Goldman Sachs Group, Inc. 5.125%, 01/15/2015 Machinery - 0.9% Dover Corporation 6.50%, 02/15/2011 Media - 2.2% Viacom Inc. 6.625%, 05/15/2011 The Walt Disney Company 6.375%, 03/01/2012 Metals & Mining - 2.8% Alcoa Inc. 6.00%, 01/15/2012 Peabody Energy Corporation 6.875%, 03/15/2013 Callable 06/18/2010 Multiline Retail - 2.7% J.C. Penney Co., Inc. 7.65%, 08/15/2016 Kohl's Corporation 6.25%, 12/15/2017 Oil & Gas Exploration & Production Companies - 11.4% Apache Corporation 6.25%, 04/15/2012 Burlington Resources Finance Company (b) 6.68%, 02/15/2011 Conoco Funding Company (b) 6.35%, 10/15/2011 ConocoPhillips 4.75%, 02/01/2014 EOG Resources, Inc. 6.125%, 10/01/2013 Noble Energy, Inc. 5.25%, 04/15/2014 Occidental Petroleum Corporation 6.75%, 01/15/2012 USX Corporation 9.125%, 01/15/2013 XTO Energy, Inc. 6.25%, 04/15/2013 Road & Rail - 0.9% Burlington Northern Santa Fe Corporation 6.75%, 07/15/2011 Software - 3.5% Microsoft Corporation 2.95%, 06/01/2014 Oracle Corporation: 5.00%, 01/15/2011 5.25%, 01/15/2016 Specialty Retail - 1.2% The Sherwin-Williams Company 3.125%, 12/15/2014 TOTAL CORPORATE BONDS (Cost $9,336,826) MUNICIPAL BONDS - 3.2% Southern California Public Power Authority Power Project 6.93%, 05/15/2017 TOTAL MUNICIPAL BONDS (Cost $366,926) PREFERRED STOCKS - 1.0% Investment Bank & Brokerage - 1.0% The Goldman Sachs Group, Inc. Callable 10/31/2010 TOTAL PREFERRED STOCKS (Cost $118,750) U.S. GOVERNMENT & AGENCY ISSUES - 8.4% U.S. Treasury Inflation Indexed Bonds - 2.0% 1.625%, 01/15/2015 U.S. Treasury Notes - 6.4% 4.25%, 11/15/2014 4.25%, 08/15/2015 5.125%, 05/15/2016 TOTAL U.S. GOVERNMENT & AGENCY ISSUES (Cost $938,302) SHORT-TERM INVESTMENTS - 4.6% Corporate Bonds - 2.1% The Home Depot, Inc. 4.625%, 08/15/2010 Money Market Funds (c) - 2.5% Federated Government Obligations Fund - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $555,999) Total Investments - 98.7% (Cost $11,316,803) Other Assets in Excess of Liabilities - 1.3% TOTAL NET ASSETS - 100.0% $ (a) Restricted security. Purchased shares in a private placement transaction.Resale to the public may require registration or may extend only to qualified institutional buyers. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows*: Cost of investments $11,316,803 Gross unrealized appreciation $589,033 Gross unrealized depreciation Net unrealized appreciation $586,258 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Fair Value Measurement Summary at March 31, 2010 The Trust has adopted accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservablei nputs are those inputs that reflect the Trust's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds' net assets as of March 31, 2010: LKCM Small Cap Fund Description Level 1 Level 2 Level 3 Total Common Stocks $ 595,985,367 $- $- Money Market Funds 6,392,203 - - 6,392,203 Total Investments** $ 602,377,570 $- $- LKCM Equity Fund Description Level 1 Level 2 Level 3 Total Common Stocks $ 50,236,062 $- $- Money Market Funds 2,585,099 - - 2,585,099 Total Investments** $5 2,821,161 $- $- LKCM Balanced Fund Description Level 1 Level 2 Level 3 Total Common Stocks $- $- Corporate Bonds - 3,704,024 - 3,704,024 U.S. Government & Agency Issues - 107,146 - 107,146 Money Market Funds - - 357,010 Total Investments** $- LKCM Fixed-Income Fund Description Level 1 Level 2 Level 3 Total Preferred Stocks $- $- Corporate Bonds - - 136,764,188 U.S. Government & Agency Issues - 8,322,981 - 8,322,981 Money Market Funds - - 4,448,176 Total Investments** $ 145,087,169 $- LKCM International Fund Other Financial Instruments* Description Level 1 Level 2 Level 3 Total Level 2 Common Stocks $ 40,605,832 $- $- $- Preferred Stocks 1,042,378 86,693 - 1,129,071 - Rights 2,274 - 2,274 - Forward Currency Exchange Contracts - Total Investments** $ 86,693 $- Transfers into Level 1 $ 41,650,484 Transfers out of Level 2 (41,650,484) Net transfers - In the most recent annual report, the securities in the International Fund were adjusted using factors provided by the fair value vendor. The securities were not adjusted at March 31, 2010. LKCM Aquinas Value Fund Description Level 1 Level 2 Level 3 Total Common Stocks $- $- Money Market Funds - - 1,524,981 Total Investments** $- $- LKCM Aquinas Growth Fund Description Level 1 Level 2 Level 3 Total Common Stocks $- $- Money Market Funds - - 2,452,460 Total Investments** $- $- LKCM Aquinas Small Cap Fund Description Level 1 Level 2 Level 3 Total Common Stocks $- $- Money Market Funds - - 419,231 Total Investments** $- $- LKCM Aquinas Fixed Income Fund Description Level 1 Level 2 Level 3 Total Preferred Stocks $ - $- Corporate Bonds - 10,077,563 - 10,077,563 Municipal Bonds - 384,410 - U.S. Government & Agency Issues - 1,018,815 - 1,018,815 Money Market Funds 302,573 - - 302,573 Total Investments** $- * Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures, written options, forwards and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. ** Additional information regarding the industry and/or geographical classifications of these investments is disclosed in the Schedule of Investments. Derivatives and Hedging Activities at March 31, 2010 In March 2008, the Trust adopted an accounting standard involving disclosures of derivatives and hedging activities that is effective for fiscal years beginning after November 15, 2008.The standard is intended to improve financial reporting for derivative instruments by requiring enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity's results of operations and financial position.Other than the International Fund, the standard does not have any impact on the Funds' financial disclosures because those Funds have not maintained any positions in derivative instruments or engaged in hedging activities.Additional information regarding derivative instruments and hedging activities of the International Fund is disclosed in the Schedule of Investments. The Funds may enter into forward foreign currency contracts (obligations to purchase or sell foreign currency in the future on a date and price fixed at the time the contracts are entered into) to manage the Fund's exposure to foreign currency exchange fluctuations.Each day the forward contract is open, changes in the value of the contract are recognized as unrealized gains or losses by "marking to market". When the forward contract is closed, or the delivery of the currency is made or taken, the Funds record a realized gain or loss equal to the difference between the proceeds from (or cost of) the closing transaction and the Fund's basis in the contract.The Funds are subject to off-balance sheet risk to the extent of changes in currency exchange rates.As of March 31, 2010, the International Fund had outstanding forward foreign currency contracts as shown on the Schedule of Investments. Item 2. Controls and Procedures. (a) The registrant’s principal executive and financial officers have reviewed the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) as of a date within 90 days of the filing date of this report, as required by Rule30a-3(b) under the 1940 Act or Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed in this report is recorded, processed, summarized and reported within the time periods and that information required to be disclosed by the registrant in reports that it files or submits on Form N-Q is accumulated and communicated to the registrant’s management, including its principal executive and financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)LKCM Funds By (Signature and Title) /s/ J. Luther King, Jr. J. Luther King, Jr., President Date5/28/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title /s/ J. Luther King, Jr. J. Luther King, Jr., President Date 5/28/2010 By (Signature and Title) /s/ Jacob D. Smith Jacob D. Smith, Chief Financial Officer Date 5/28/2010
